Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action.  

Applicant’s election without traverse of Group I, and species figs. 12 and 12-14 , in response/amendment is acknowledged.  The requirement is still deemed proper and is therefore made FINAL.  
 
          Information Disclosure Statement 
The prior art documents submitted by Applicant(s) in the information Disclosure Statement(s) have all been considered and made of record (note the attached copy of form(s) PTO-1449). 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant(s) regard as their invention.  
Claim 1 is indefinite for respectively reciting a)…“backpost” for connecting with a fiber optic  cable.., and b) the shield being configured so that when the lockable MPO connector is connected to the adapter, the shield and the adapter cooperate to block access to the outer housing whereby the lockable MPO connector cannot be disconnected from the adapter except through access by the key passage’ because:
First, the backpost is not cited in the specification and instead cited as “crimp post”   which is different than the former and makes the scope of the claim vague and indefinite;
Secondly, limitation b is also not cited in the specification and it is not clear what is the structure/means that makes the MPO connector to be disconnected from the adapter? As the shield/ protector is mere for protection and by itself cannot disconnect the connector from the adapter, thus making the scope of the claims indefinite, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  

Claims 2-10 are rejected because of dependency.

Allowable Subject Matter
Claim 2-7 and 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if claim 1 no longer is rejected under USC 112b and be rewritten in independent form including all of the limitations of the base claim and any intervening claims.   

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1 and 8 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over “Takano”; Kazuyoshi et al., US 20180217338 A1.
 Regarding claim 1, Takanoo teaches a lockable MPO connector (see figs. 1-70 and pa. 0014), comprising: 
an inner housing having an inner cavity, an open front and being configured to receive a latch for connecting the MPO connector to an adapter (see at least figs. 52-65 with shown adapter and figs. 10-28 and see at least pa. 0308-0312; 0326-0327..), the inner cavity being sized and shaped for receiving an MPO ferrule (i.e., 1202) so that the MPO ferrule is accessible for optical connection through the open front  adapter (clearly shown in at least figs. 12A) a slidable outer housing (i.e., 2823, push-pull tab as outer housing and parag. 0299, 0301…) least partially received around the inner housing for sliding relative to the inner housing (clearly shown in at least see figs 12-28 0299, 0301…); 
a “key passage” (see at least figs. 34-38, pa. 0345-0346); a rear body including a “shield” (see at least figs. 35-38 with the wall portion/shielding the slot; pa. 0345-0346), a backpost (see “backpost” of item 2860D in at least fig. 28) configured for connecting with a fiber optic cable and at least partially defining the key passage (see figs. 28)  the shield defining a space receiving at least a portion of the slidable outer housing therein, the shield being configured so that when the lockable MPO connector is connected to the adapter, the shield and the adapter cooperate to block access to the outer housing whereby the lockable MPO connector cannot be disconnected from the adapter except through access by the key passage (see at least figs. 35-38 with the wall portion/shielding the slot; pa. 0345-0346).  
	However, Takano does not teach the above adapter with all other limitations in a single embodiment, rather in some embodiments as cited above.   Nonetheless, all embodiments of Takano are interrelated and thus it would have been obvious to an ordinary artisan skilled in the art when the invention was made to modify an embodiment of Takano with incorporating a another feature such as the adapter so as to produce a lockable MPO connector that facilitates interconnecting MPO connecting features and release mechanism of various devices (pa. 0014). 

The statements advanced in rejection of claim 1, above, as to the applicability and disclosure of  the Takano and the motivation are incorporated herein in rejection of the following claim(s) as follows:
8. (Original) The lockable MPO connector according to claim 1 wherein the shield has a “cup” shape (see at least fig. 28).  

 

Citation of Relevant Prior Art
Prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  In accordance with MPEP 707.05 the following references are pertinent in rejection of this application since they provide substantially the same information disclosure as this patent does.  These references are:
US 20210325614 A1
US 9684139 B2
US 9798090 B2
US 20170192182 A1
US 20150177467 A1
US 20070160327 A1
US 20100027955 A1
US 20120213478 A1
US 20160177677 A1
US 20180329152 A1
US 20170139158 A1
US 20190227244 A1
US 20190170961 A1
US 20200183093 A1
US 20120177335 A1
US 20170184798 A1
US 20160259135 A1
US 20200228166 A1
US 20180217338 A1
JP 2006337637 A
US 11215769 B2
US 11175466 B2
US 10520685 B2
US 6464403 B1
US 9907616 B1

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEH C KIANNI whose telephone number is (571)272-2417.  The examiner can normally be reached on 9-19.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KAVEH C KIANNI/Primary Examiner, Art Unit 2874